DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter 
Claims 1-10 and 12-32 are allowed.
Independent claims 1 and 12 have been amended to include the limitations of now cancelled claim 11. Claim 11 had been objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 19-32 had already been allowed in the previous office action. 
The following is examiner’s statement of reasons for allowance: 
While the found prior art covers some of the features claimed by Applicant, no prior art before the effective filing date of the claimed invention teaches or fairly suggests “a system for accelerated evolution of individuals including neural network supermodules and neural network blueprints having slots for selected ones of the supermodules that solve a provided problem using a plurality of worker nodes, comprising: … a server node that distributes the initial population of K initial individuals among the worker nodes for evaluation, wherein each K initial individual defines a respective blueprint and a respective arrangement of supermodules for the slots of the blueprint”, as recited in amended claim 1 and similarly recited in amended claim 12.
Furthermore, while the found prior art covers some of the features claimed by Applicant, no prior art before the effective filing date of the claimed invention teaches or fairly suggests “a system for accelerated evolution of deep neural networks that solve a provided problem using a plurality of worker nodes, comprising: a memory that stores in a structure candidate pool an initial (i=0) population of neural network supermodules and an initial (i=0) population of K neural network blueprint structures, each of the blueprint structures having slots for selected ones of the supermodules; a server node that distributes among the worker nodes for evaluation, an initial population of K assembled networks, each of the assembled networks identifying a respective one of the blueprints and a corresponding arrangement of the supermodules from the structure candidate pool for the slots of the respective assembled network;…”, as recited and in the context of the rest of the recitations of independent claim 19 (and similarly recited in now cancelled claim 11). 

Examiner identified Hodjat et. al. (US 20130124440 A1), Cantin (US 20130006901 A1), Garcia-Pedrajas et al., “COVNET: Cooperative Coevolutionary Model for Evolving Artificial Neural Networks”, IEEE Transactions on Neural Networks Vol. 14, No. 3 (2003), Guha et al. (U.S. Patent No. 5140530), Min et al. (US20170116520 A1), and Moriarty et al., “Hierarchical Evolution of Neural Networks”, IEEE (1998), as the most relevant prior art. While these references cover many of the features claimed by Applicant, none of these references distinctly teaches the aforementioned limitations as recited in claims 1, 12, and 19. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEATRIZ RAMIREZ BRAVO whose telephone number is 571-272-2156. The examiner can normally be reached Mon. - Fri. 7:30a.m.-5:00p.m..

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.R.B./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123